                                        IN THE UNITED STATES DISTRICT COURT  
                                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI  
                                                   OXFORD DIVISION 
                                                                            
TIMOTHY CLIMER, STACY CLIMER,
A.C.1 and A.C.2                                                                                   PLAINTIFFS
     
V.                                                                  CIVIL ACTION NO.: 3:17-CV-251-DMB-JMV  
     
JOYCE COX, ET AL.                                                                              DEFENDANTS
                                                                
                                                          ORDER RESTRICTING ACCESS  

              This matter is before the court, sua sponte, to restrict access to the docket as to all docket

entries up to, but not including, today’s date and to direct the parties to refrain from using the

names of the minors in future filings.

              Upon weighing the competing interests of the public’s right to information and the

protection of a legal minor, the court finds that this order is necessary protect the privacy of the

minors, as the filings which include the full names of the minor children in this case are so

numerous that the process of sealing each document would be nothing short of chaotic and would,

further, render the docket unworkable.1

              Fed. R. Civ. P. 5.2 provides, “unless the court orders otherwise, in an electronic or

paper filing with the court that contains . . . the name of an individual known to be a minor . . . he

filing may include only: . . . (3) the minor’s initials.” Fed. R. Civ. P. 5.2. Moreover, if an

individual’s date of birth must be included in pleadings, only the year should be used. Fed. R. Civ.

P. 5.2.2



                                                            
1
  Under Mississippi law, an individual is a minor until he reaches the age of twenty-one (21) years. Miss. Code Ann.
§ 1-3-27.
2
  At least one other document, the state court complaint [2], also includes the full date of birth of the above
referenced minors.
 
 

                                                                      1 
 
               To protect the minors’ privacy, the Clerk is hereby DIRECTED to restrict access to the

docket, as aforesaid, to the parties and the court. The Clerk is further INSTRUCTED to modify

the style of the case to reflect only the initials of the minors. Further, parties are ORDERED to

refrain from using the names of the minors in future filings.

               Finally, the court notes that it appears that the minors are without a designated

representative in this case, as required by Fed. R. Civ. P. 17(c).3 Therefore, plaintiffs are hereby

ORDERED to, within three (3) business days of today’s date, file an amended complaint wherein

the minors are represented, in the style and body of the case, by next friend, as required. Thereafter,

the Defendants should, within two (2) business days, file an amended Notice of Removal to reflect

the change.



               SO ORDERED, this 19th day of November, 2018.  

     
                                                               s/ Jane M. Virden          
                                                               UNITED STATES MAGISTRATE JUDGE
     
     
 




                                                            
3
        See Doc. #2 at paras. 7 and 8; Doe v. Holmes Cty. Sch. Dist., 246 So. 3d 920, 924 (Miss. Ct. App. 2018).


                                                                2 
 
